  Case 18-07454      Doc 50    Filed 04/24/19 Entered 04/24/19 12:02:53          Desc Main
                                 Document     Page 1 of 1
                               CUTLER & ASSOCIATES, LTD.
                                 ATTORNEYS AT LAW
                                     4131 Main St.
                                SKOKIE, ILLINOIS 60076
                                        ______
                               TELEPHONE (847) 673-8600
                                  FAX (847) 673-8636

April 17, 2019




Bankruptcy Case No. # 18-07454
Re: Charles E Ruge and Melissa J Ruge



Dear Bankruptcy Court Clerk,



Please accept this letter as our formal withdrawal for the claims our office filed on June 18,
2018 Proof of Claims: #16-1, #17-1, #18-1, #19-1, for FedLoan Servicing Department of
Education as our claims are duplicate.




                                                  Sincerely,

                                                  /s/David Cutler
                                                  Attorney at Law
                                                  Cutler & Associates, Ltd.
                                                  4131 Main St.
                                                  Skokie, IL 60076
                                                  Phone: 847-673-8600
                                                  Fax: 847-673-8636
